In a proceeding under section 330 of the Election Law to declare null and void the primary election held June 28, 1966 for male member of the Republican State Committee for the 27th Assembly District, Queens County, and for an order directing the Board of Elections to cause a new election to be held, petitioner appeals from a judgment of the Supreme Court, Queens County, entered August 8, 1966 which dismissed the petition. Judgment reversed on the law, without costs, and petition for new election granted. Findings of fact are affirmed. In our opinion, the conceded invalidity of 109 votes, when contrasted with the narrow 27-vote margin of victory, mandates a new election, notwithstanding the possibility that a portion of these invalid votes may have been cast in the three Democratic party primary elections which were held at the same time (Matter of DeSapio v. Koch, 14 N Y 2d 735; cf. Matter of Miller v. Power, 26 A D 2d 784). Beldock, P. J., Ughetta, .Christ and Hopkins, JJ., concur; Rabin, J., not voting.